Citation Nr: 0737903	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus; 
and if so, whether the claim may be granted.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for a kidney 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1974 and from December 1990 to June 1991.  The 
veteran also had Air National Guard (ANG) service from 
December 1981 to June 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision dated in August 1997, the RO denied the 
veteran's claims for service connection for non-insulin 
dependent diabetes mellitus.  The veteran did not appeal this 
decision.  In a decision date in September 1997, the RO 
denied the veteran's request to reopen his claim for non-
insulin dependent diabetes mellitus.  The veteran did not 
appeal this decision.  

The August 1997 rating decision denied service connection for 
non-insulin dependent diabetes mellitus because the claim was 
not well-grounded.  The decision explained that a well-
grounded claim was a plausible claim, one which had merit on 
its own or was capable of substantiation.  At the time of the 
August 1997 decision, for a claim to be well grounded, it 
requested evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in the 
service, and evidence of a nexus, or link, between the in-
service injury or disease and the current disability.  The 
decision noted that the veteran's reserve medical records 
showed non-insulin dependent diabetes mellitus was present in 
1981, well after the veteran's first period of service and 
noted that there was no evidence that the condition was 
aggravated by the second period of military service as the 
veteran was able to serve in the reserves until 1997.

The veteran's application to reopen his claim of service 
connection for diabetes was received in March 2005.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

Historically, the Board notes that the veteran served on 
active duty from February 1970 to February 1974.  The veteran 
had ANG service from December 1981 to June 1997 which 
includes six months of active duty from December 25, 1990 to 
June 30, 1991.  The ANG records demonstrated that waivers 
were granted for continued reserve duty in 1987, 1989, 1991, 
1992, 1995, and 1996.  However, a January 1997 medical record 
indicates that a blood sugar check was not good and the 
veteran's blood pressure was greater than 150/100.  The 
commander of the medical squadron stated that he did not feel 
comfortable resubmitting a waiver request at that time as it 
would very likely be turned down.  He also noted that a 
waiver was due to expire in February 1997, and that the 
veteran was scheduled to deploy for 45 days in mid-February 
1997.  The commander noted that the veteran needed a letter 
as soon as possible from his civilian physician and evidence 
of better blood pressure control or he would not approve 45 
days overseas TDY medically.  In January 1997, the veteran's 
treating physician noted that the veteran had diagnoses of 
diabetes mellitus, type II and hypertension, that Glucotrol 
and Accupril were prescribed, that prognosis was good, and 
that there were no restrictions noted except for operating 
machinery with possible low blood sugar.  

An April 1997 medical record regarding waiver renewal, 
authored by the deputy state air surgeon, noted the treating 
physician's comments and the prescriptions taken for 
hypertension and diabetes control, that a physical 
examination dated in December 1996 reflected no significant 
abnormalities except that glycated hemoglobin was 11.5 
percent and blood pressure was 150/98, and that the veteran 
was active physically without restrictions.  The record also 
stated, "We do not currently recommend waiver renewal."  A 
May 1997 memorandum indicates that the attached report of 
medical examination was returned certified Medically 
Disqualified for Continued ANG Service.  The memorandum noted 
that members of the ANG must be world-wide deployable, that 
members are medically disqualified if deployment to an 
austere environment would place them in a life threatening 
situation during a flare-up, an acute phase of their medical 
condition or temporary non-availability of required 
medication.  The memorandum also noted that it also means 
conditions which are not compatible with sustained military 
duty in an austere environment or which requires exotic 
tests, invasive procedures, or frequent absences.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Active military service includes 
active duty, any period of active duty for training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training. 38 C.F.R. § 3.6(a) 
(2007).  Active duty for training, inter alia, means full-
time duty in the Armed Forces performed by Reserves for 
training purposes or, in the case of members of the Army or 
Air National Guard of any state, full-time duty under section 
316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2007).

At the May 2007 BVA hearing, the veteran testified that he 
developed diabetes when he was on full-time reserve duty in 
1985, when he was with the 169th .  The Board notes that the 
private medical records and the NG medical records do not 
show a diagnosis of diabetes prior to 1986.  In fact, the 
June 1987 Medical Board Report notes the approximately date 
of origin for diabetes mellitus is November 1986.  In 
addition, the narrative summary noted that Dr. E.M.D. 
admitted the veteran for four days and subsequently 
controlled the diabetes with Glucotrol.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  

The veteran's NGB Form 22 indicates that the veteran was 
stationed at the 169th AGS, McEntire ANG Station.  There is 
no indication in the record that National Personnel Records 
Center (NPRC) or the ANG have been contacted for verification 
of ACDUTRA periods.  Thus, the Board finds that these 
agencies should be asked to provide any and all personnel 
records related to the veteran that it may have, so that the 
veteran's periods of ACDUTRA can be correlated with the 
documented diabetes mellitus symptoms in the NG medical 
records.

With respect to the issues of entitlement to service 
connection for hypertension and a kidney disability, the 
Board finds that these claims are intertwined with the issue 
being remanded.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other appropriate 
government records depository, and obtain 
the appellant's military personnel file.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

